Exhibit 10.11B

TERCICA, INC.

CONSENT, WAIVER AND AMENDMENT

THIS CONSENT, WAIVER AND AMENDMENT (the “Agreement”) is made effective as of the
Effective Date by and among TERCICA, INC., a Delaware corporation (the
“Company”), the undersigned Founders (the “Consenting Founders”) and the
undersigned Investors (the “Consenting Investors”).

RECITALS

WHEREAS, the Company, the Founders and the Investors are parties to that certain
Amended and Restated Investors’ Rights Agreement, dated as of July 9, 2003, as
amended (the “Investor Rights Agreement”);

WHEREAS, the Consenting Founders and the Consenting Investors acknowledge that
the Company has agreed to issue and sell the Ipsen Shares, the Convertible Notes
and the Warrant to Ipsen S.A., a French société anonyme and/or one or more of
its affiliates (collectively, “Ipsen”) in accordance with the terms of the Ipsen
Purchase Agreement;

WHEREAS, pursuant to the terms of the Ipsen Purchase Agreement, the Company has
agreed to enter into the Registration Rights Agreement, which provides for,
among other things, certain registration rights with respect to the Ipsen
Shares, the Note Shares, the Warrant Shares and certain other shares of Common
Stock held by Ipsen from time to time;

WHEREAS, pursuant to Section 5.1 of the Investor Rights Agreement, the Company,
the Consenting Founders (for and on behalf of all Founders) and the Consenting
Investors (for and on behalf of all Investors) wish to amend the Investor Rights
Agreement as set forth below and to waive certain provisions of the Investor
Rights Agreement in connection with the transactions contemplated by the
Purchase Agreement and the Registration Rights Agreement;

WHEREAS, pursuant to Section 7.10 of the Common Stock Agreement, the Company and
the Consenting Investors wish to amend the Common Stock Agreement as set forth
below; and

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
considerations contained herein, the Company, the Consenting Founders and the
Consenting Investors agree as follows:

AGREEMENT

1. DEFINITIONS.

1.1 Each of the following terms, when used in this Agreement, shall have the
meaning set forth below:

(a) “Common Stock Agreement” shall mean that certain Common Stock Agreement,
dated as of January 21, 2005, by and between the Company and VLL.

(b) “Convertible Notes” shall have the meaning ascribed to it in the Ipsen
Purchase Agreement.

(c) “Effective Date” shall mean the First Closing Date.

(d) “First Closing Date” shall have the meaning ascribed to it in the Ipsen
Purchase Agreement.

 

1



--------------------------------------------------------------------------------

(e) “Investor Rights Agreement” shall have the mean ascribed to it in the
recitals to this Agreement.

(f) “Ipsen Purchase Agreement” shall mean that certain Stock Purchase and Master
Transaction Agreement, dated as of July 18, 2006, by and between the Company and
Ipsen.

(g) “Ipsen Shares” shall mean the shares of Common Stock issued to Ipsen
pursuant to the Purchase Agreement.

(h) “Note Shares” shall have the meaning ascribed to it in the Ipsen Purchase
Agreement.

(i) “Registration Rights Agreement” shall have the meaning ascribed to it in the
Ipsen Purchase Agreement.

(j) “VLL” shall mean Venture Lending & Leasing IV, LLC.

(k) “Warrant” shall have the meaning ascribed to it in the Ipsen Purchase
Agreement.

(l) “Warrant Shares” shall have the meaning ascribed to it in the Ipsen Purchase
Agreement.

1.2 Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Investor Rights Agreement.

2. CONSENT AND WAIVER. Section 2.16 of the Investor Rights Agreement be, and it
hereby is, waived in its entirety with respect to the entering into by the
Company of the Registration Rights Agreement with Ipsen, and, in furtherance
thereof, the execution and delivery of the Registration Rights Agreement by the
Company and the grant to Ipsen of the registration rights pursuant thereto be,
and it hereby is, authorized and approved in all respects.

3. AMENDMENT.

3.1 Section 1 of the Investor Rights Agreement is hereby amended to add the
following definitions to the list of defined terms thereunder, each of which
shall read in full as follows:

““Ipsen” shall mean Ipsen S.A., a French société anonyme and/or one or more of
its affiliates.”

““Ipsen Holder” shall mean a holder of Ipsen Registrable Securities.”

““Ipsen Registrable Securities” shall have the same meaning as the meaning
ascribed to the term “Registrable Securities” under the Ipsen Rights Agreement.

““Ipsen Registration” shall mean any registration effected at the request of
Ipsen or its assigns pursuant to the Ipsen Rights Agreement.”

““Ipsen Rights Agreement” shall mean that certain Registration Rights Agreement,
dated as of July 18, 2006, by and between the Company and Ipsen, as the same may
be amended from time to time.”

““Kingsbridge Registration” shall mean any registration effected pursuant to
that certain Registration Rights Agreement, dated as of October 14, 2005, by and
between the Company and Kingsbridge Capital Limited, as the same may be amended
from time to time.”

 

2



--------------------------------------------------------------------------------

““VLL Agreement” shall mean that certain Common Stock Agreement, dated as of
January 21, 2005, by and between the Company and VLL, as the same may be amended
from time to time.”

““VLL Holder” shall mean Venture Lending & Leasing IV, LLC and/or one or more of
its affiliates.”

““VLL Registrable Securities” shall have the same meaning as the meaning
ascribed to the term “Registrable Securities” under the VLL Agreement.”

3.2 Section 1 of the Investor Rights Agreement is hereby amended to amend the
definition of “Registrable Securities” thereunder to read in full as follows:

““Registrable Securities” means (a) the Conversion Stock, (b) any Common Stock
of the Company issuable or issued with respect to, or in exchange for or in
replacement of, the Conversion Stock or other securities convertible into or
exercisable for Conversion Stock upon any stock split, stock dividend,
recapitalization, subdivision or similar event, (c) the Founder Shares, and
(d) the Warrant Shares; provided, however, that (i) for the purposes of Sections
2.5, 2.7, 3 and 4, the Founder Shares and the Warrant Shares shall not be deemed
“Registrable Securities” and the Founders and the holder of the Common Stock
Warrant (including any Warrant Shares issued upon exercise thereof) shall not be
deemed “Holders”; (ii)(A) the foregoing definition shall exclude in all cases
any Registrable Securities sold by a person in a transaction in which his or her
rights under this Agreement are not assigned pursuant to Section 2.13 hereof;
(B) shares of Common Stock or other securities shall only be treated as
Registrable Securities if and as long as they have not been (1) sold to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction or (2) sold in a transaction exempt from the registration
and prospectus delivery requirements of the Securities Act under Section 4(1)
thereof so that all transfer restrictions, and restrictive legends with respect
thereto, if any, are removed upon the consummation of such sale; and (C) any
shares of Common Stock held by a Holder shall cease to be included in the
definition of Registrable Securities when all of the Registrable Securities then
held by such Holder (together with any affiliate of the Holder with whom such
Holder must aggregate its sales under Rule 144 under the Securities Act) may be
sold pursuant to Rule 144 under the Securities Act during any ninety (90) day
period.”

3.3 Section 2.6 of the Investor Rights Agreement is hereby amended and restated
to read in full as follows:

“(a) Notice of Registration. If at any time or from time to time the Company
shall determine to register any of its securities, either for its own account or
the account of a security holder or holders (other than a Kingsbridge
Registration, an Ipsen Registration, a registration relating solely to employee
benefit plans, a registration relating solely to a Rule 145 transaction, a
registration in which the only stock being registered is Common Stock issuable
upon conversion of debt securities that are also being registered, or a
registration pursuant to Section 2.5 hereof), the Company shall:

(i) promptly give to each Holder written notice thereof; and

(ii) include in such registration, and in any underwriting involved therein,
subject to Section 2.6(b) below, all the Registrable Securities specified in a
written request or requests, made within twenty (20) days after delivery of such
written notice by the Company, by any Holder.

 

3



--------------------------------------------------------------------------------

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.6(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 2.6 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of Registrable Securities
in the underwriting to the extent provided herein.

All Holders proposing to distribute their securities through such underwriting
shall (together with the Company) enter into an underwriting agreement in
customary form with the managing underwriter selected for such underwriting by
the Company. Notwithstanding any other provision of this Section 2.6, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated first, to the Company; second,
to the selling Holders, any selling Ipsen Holders and any selling VLL Holders on
a pro rata basis based on the total number of Registrable Securities, Ipsen
Registrable Securities and VLL Registrable Securities held by the selling
Holders, any selling Ipsen Holders and any selling VLL Holders, respectively;
and third, to any stockholder of the Company (other than a Holder, an Ipsen
Holder or a VLL Holder); provided, however, that in no event shall (i) the
aggregate number of Registrable Securities, Ipsen Registrable Securities and VLL
Registrable Securities of the selling Holders, any selling Ipsen Holders and any
selling VLL Holders included in the offering be reduced to below twenty-five
percent (25%) of the total number of securities included in such offering, or
(ii) any Warrant Shares or securities held by a Founder be included in such
offering if any Registrable Securities, Ipsen Registrable Securities or VLL
Registrable Securities held by any selling Holder, any selling Ipsen Holder or
any selling VLL Holder, respectively, are excluded from such offering. The
Company shall so advise all Holders distributing their securities through such
underwriting of such exclusion or limitation, and in the case of a limitation,
the number of shares of Registrable Securities that may be included in the
registration. No Registrable Securities excluded from the underwriting by reason
of the underwriter’s marketing limitation shall be included in such
registration. To facilitate the allocation of shares in accordance with the
above provisions, the Company may round the number of shares allocated to any
Holders, Ipsen Holders or VLL Holders to the nearest 100 shares. In no event
shall the number of Registrable Securities underwritten in such an offering be
limited unless and until all other shares held by persons other than a Holder,
an Ipsen Holder or a VLL Holder are completely excluded from such offering.

For purposes of the preceding paragraph as it relates to apportionment, for any
Holder, Ipsen Holder or VLL Holder that has requested to include its Registrable
Securities, Ipsen Registrable Securities or VLL Registrable Securities, as the
case may be, in an underwritten offering and that is a venture capital fund,
partnership or corporation, the affiliated venture capital funds, partners,
retired partners and stockholders of such Holder, Ipsen Holder or VLL Holder or
the estates and family members of any such partners and retired partners and any
trusts for the benefit of any of the foregoing persons shall be deemed to be a
single “Holder,” “Ipsen Holder” or “VLL Holder,” as the case may be, and any pro
rata reduction with respect to such Holder, Ipsen Holder or VLL Holder shall be
based upon the aggregate amount of Registrable Securities, Ipsen Registrable
Securities or VLL Registrable Securities, as the case may be, owned by all such
related entities and individuals; provided that all such affiliated entities
shall have a single attorney-in-fact for the purpose of exercising any rights,
receiving notices or taking any action hereunder.

 

4



--------------------------------------------------------------------------------

If any Holder or Holders disapprove of the terms of any such underwriting, such
Holder or Holders may elect to withdraw therefrom by written notice to the
Company and the managing underwriter. Any securities excluded or withdrawn from
such underwriting shall be withdrawn from such registration.”

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.6
prior to the effectiveness of such registration whether or not any Holder, Ipsen
Holder or VLL Holder has elected to include securities in such registration. The
Registration Expenses of such withdrawn registration shall be borne by the
Company.

(d) Amendments and Waivers. Notwithstanding Section 5.1 hereof, for so long as
the total number of Ipsen Registrable Securities exceeds ten percent (10%) of
the total number of outstanding shares of Common Stock, the provisions of this
Section 2.6 may be amended or waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely), with and only with the written consent of
(i) the Company, (ii) the Holders of a majority-in-interest of the
then-outstanding Registrable Securities (not including the Founder Shares) if at
the time of such amendment or waiver, the total number of Registrable Securities
(not including the Founder Shares) exceeds ten percent (10%) of the total number
of outstanding shares of Common Stock, and (iii) the Ipsen Holders holding a
majority-in-interest of the then-outstanding Ipsen Registrable Securities;
provided, however, that (x) if such waiver or amendment materially and adversely
affects the rights of the Holders of Founder Shares and does not materially and
adversely affect the rights of all other Holders of Registrable Securities in
the same manner, then such waiver or amendment shall require the consent of the
Holder or Holders of a majority-in-interest of the then-outstanding Founder
Shares (it being agreed that a waiver of the provisions of this Section 2.6 with
respect to a particular registration shall be deemed to apply to all Holders in
the same manner if such waiver does so by its terms, notwithstanding the fact
that certain Holders or Ipsen Holders may nonetheless, by agreement with the
Company, include Registrable Securities in such registration), and (y) if at the
time of such amendment or waiver the total number of Registrable Securities (not
including the Founder Shares) is less than ten percent (10%) of the total number
of outstanding shares of Common Stock and the written consent of the Holders of
a majority-in-interest of the then-outstanding Registrable Securities (not
including the Founder Shares) is not required to give effect to such amendment
or waiver by operation of subclause (ii) of this Section 2.6(d), and such waiver
or amendment materially and adversely affects the rights of the Holders of
Registrable Securities and does not materially and adversely affect the rights
of the Ipsen Holders in the same manner, then such waiver or amendment shall
require the consent of the Holders of a majority-in-interest of the
then-outstanding Registrable Securities (not including the Founder Shares). With
the same consent, the Company, when authorized by resolution of its Board of
Directors, may enter into a supplementary agreement for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement.”

3.4 The remaining covenants, agreements and obligations set forth in Section 4
of the Investor Rights Agreement are hereby terminated in their entirety and
shall have no further force or effect.

3.5 Section 5.1 of the Investor Rights Agreement is hereby amended and restated
to read in full as follows:

“5.1 Amendments and Waivers. Subject to the provisions of Section 2.6(d), with
the written consent of (i) the Company and (ii) the Holders of a
majority-in-interest of the

 

5



--------------------------------------------------------------------------------

then-outstanding Registrable Securities (not including the Founder Shares), the
obligations of the Company and the rights of the holders of the Registrable
Securities under this Agreement may be waived or amended (either generally or in
a particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely); provided, however, that if such
waiver or amendment materially and adversely affects the rights of the Holders
of Founder Shares and does not materially and adversely affect the rights of all
other Holders of Registrable Securities in the same manner, then such waiver or
amendment shall require the consent of the Holder or Holders of a
majority-in-interest of the then-outstanding Founder Shares (it being agreed
that a waiver of the provisions of Section 2.6 with respect to a particular
registration shall be deemed to apply to all Holders in the same manner if such
waiver does so by its terms, notwithstanding the fact that certain Holders may
nonetheless, by agreement with the Company, include Registrable Securities in
such registration). With the same consent, the Company, when authorized by
resolution of its Board of Directors, may enter into a supplementary agreement
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement. Neither this Agreement nor
any provisions hereof may be changed, waived, discharged or terminated orally,
but only by a signed statement in writing. Notwithstanding anything to the
contrary set forth herein, no waiver, amendment or modification may be made to
Section 3.1 of this Agreement without the express written consent of Genentech
and the Company.”

3.6 Section 7.1(b) of the Common Stock Agreement is hereby amended and restated
to read in full as follows:

“(b) “Excluded Offerings” shall mean (i) the Follow-On Offering, (ii) offerings
pursuant to registration statements relating solely to employee benefit plans,
(iii) a registration relating to a corporate reorganization or transaction under
Rule 145 of the Securities Act, (iv) a registration in which the only stock
being registered is common stock issuable upon conversion of debt securities
that are also being registered, (v) any registration pursuant to Section 2.5 of
the Rights Agreement, (vi) a Kingsbridge Registration, or (vii) any registration
effected at the request of Ipsen or its assigns pursuant to the Ipsen Rights
Agreement.”

3.7 Section 7.1 of the Common Stock Agreement is hereby amended to add
subsection 7.1(k) which shall read in full as follows:

“(k) “Ipsen Holder” shall mean a holder of Ipsen Registrable Securities.”

3.8 Section 7.1 of the Common Stock Agreement is hereby amended to add
subsection 7.1(l) which shall read in full as follows:

“(l) “Ipsen Registrable Securities” shall have the same meaning as the meaning
ascribed to the term “Registrable Securities” under the Ipsen Rights Agreement.”

3.9 Section 7.1 of the Common Stock Agreement is hereby amended to add
subsection 7.1(m) which shall read in full as follows:

“(m) “Ipsen Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of July 18, 2006, by and between the Company and Ipsen, as
the same may be amended from time to time.”

 

6



--------------------------------------------------------------------------------

3.10 Section 7.1 of the Common Stock Agreement is hereby amended to add
subsection 7.1(n) which shall read in full as follows:

“(n) “Kingsbridge Registration” shall mean any registration effected pursuant to
that certain Registration Rights Agreement, dated as of October 14, 2005, by and
between the Company and Kingsbridge Capital Limited, as the same may be amended
from time to time.”

3.11 Section 7.1 of the Common Stock Agreement is hereby amended to add
subsection 7.1(o) which shall read in full as follows:

“(o) “IRA Registrable Securities” shall have the same meaning as the meaning
ascribed to the term “Registrable Securities” under the Rights Agreement.”

3.12 Section 7.1 of the Common Stock Agreement is hereby amended to add
subsection 7.1(p) which shall read in full as follows:

“(p) “Rights Holder” shall mean a holder of IRA Registrable Securities.”

3.13 Section 7.6(c) of the Common Stock Agreement is hereby amended and restated
to read in full as follows:

“(c) Notwithstanding any other provision of this Section 7.2, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit the Registrable
Securities and other securities to be distributed through such underwriting,
provided however, that the securities included in the underwriting shall be
allocated:

(i) first, to the Company,

(ii) second, to VLL, any selling Rights Holders and any selling Ipsen Holders on
a pro rata basis based on the total number of Registrable Securities, IRA
Registrable Securities and Ipsen Registrable Securities held by VLL, any selling
Rights Holders and any selling Ipsen Holders, respectively, and

(iii) third, to any stockholder of the Company (other than VLL, a Rights Holder
or an Ipsen Holder).”

3.14 Section 7.10 of the Common Stock Agreement is hereby amended and restated
to read in full as follows:

“7.10 Amendment of Registration Rights. Any provision of this Section 7 may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and VLL. Notwithstanding the foregoing, VLL
hereby consents to any amendment to or waiver of the provisions of this
Section 7 that is approved by the written consent of the holders of a
majority-in-interest of the then-outstanding IRA Registrable Securities (not
including any “Founder Shares” as such term is defined in the Rights Agreement)
and/or the Ipsen Holders holding a majority-in-interest of the then-outstanding
Ipsen Registrable Securities, as applicable, provided that such amendment of or
waiver of this Section 7 shall be consistent in all material and substantive
respects with amendments to or waivers of the provisions of Section 2.6 of the
Rights Agreement. Any amendment or waiver effected in accordance with this
Section 7.10 shall be binding upon VLL. By acceptance of any benefits under this
Section 7, VLL hereby agrees to be bound by the provisions hereunder.”

 

7



--------------------------------------------------------------------------------

3.15 Section 7.12 of the Common Stock Agreement is hereby deleted and shall have
no further force or effect.

4. MISCELLANEOUS.

4.1 Full Power and Authority. Each Consenting Founder and each Consenting
Investor hereby represents and warrants to the Company, severally and not
jointly, that each such Consenting Founder or Consenting Investor, as the case
may be, (i) has the full right, power and authority to execute and deliver this
Agreement, (ii) this Agreement has been duly executed and delivered by such
Consenting Founder or Consenting Investor, as the case may be, and constitutes
the legal, valid and binding obligation of such Consenting Founder or Consenting
Investor, as the case may be, enforceable in accordance with its terms, except
(A) as such enforcement is limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights generally and (B) for
limitations imposed by general principles of equity.

4.2 Effect of Agreement. Except as modified by the terms of this Agreement, the
terms and provisions of the Investor Rights Agreement and the Common Stock
Agreement shall remain in full force and effect. Other than as stated in this
Agreement, this Agreement shall not operate as a waiver of any condition or
obligation imposed on the parties under the Investor Rights Agreement or the
Common Stock Agreement. In the event of any conflict, inconsistency, or
incongruity between any provision of this Agreement and any provision of the
Investor Rights Agreement or the Common Stock Agreement, the provisions of this
Agreement shall govern and control.

4.3 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within
California.

4.4 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto and each Holder, Investor, Founder and VLL
Holder, and shall be enforceable by the Company or any Holder, Investor, Founder
or VLL Holder.

4.5 Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this CONSENT, WAIVER AND
AMENDMENT effective as of the Effective Date.

 

COMPANY:     CONSENTING INVESTORS: TERCICA, INC.     MPM BIOVENTURES III, LP By:
  /s/ Stephen N. Rosenfield     By:   MPM BioVentures III GP, L.P., its General
Partner   Stephen N. Rosenfield     By:   MPM BioVentures III LLC, its General
Partner   Executive Vice President of Legal Affairs,         General Counsel and
Secretary             By:   /s/ Dennis Henner       Name:   Dennis Henner      
Title:   Series A Member     MPM BIOVENTURES III-QP, LP       By:   MPM
BioVentures III GP, L.P., its General Partner       By:   MPM BioVentures III
LLC, its General Partner       By:   /s/ Dennis Henner       Name:   Dennis
Henner       Title:   Series A Member     MPM BIOVENTURES III PARALLEL FUND, LP
      By:   MPM BioVentures III GP, L.P., its General Partner       By:   MPM
BioVentures III LLC, its General Partner       By:   /s/ Dennis Henner      
Name:   Dennis Henner       Title:   Series A Member

SIGNATURE PAGE TO

CONSENT, WAIVER AND AMENDMENT



--------------------------------------------------------------------------------

CONSENTING INVESTORS: MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG By:   MPM
BioVentures III GP, L.P., in its capacity as the Managing Limited Partner By:  
MPM BioVentures III LLC, its General Partner By:   /s/ Dennis Henner Name:  
Dennis Henner Title:   Series A Member MPM ASSET MANAGEMENT INVESTORS 2002 BVIII
LLC By:   /s/ Dennis Henner Name:   Dennis Henner Title:   Series A Member

SIGNATURE PAGE TO

CONSENT, WAIVER AND AMENDMENT



--------------------------------------------------------------------------------

CONSENTING INVESTORS: PROSPECT VENTURE PARTNERS II, L.P. By:  

Prospect Management Co. II, LLC,

its General Partner

/s/ Dave Markland (Signature) Dave Markland, Attorney–In–Fact (Name and title of
signatory) PROSPECT ASSOCIATES II, L.P. By:  

Prospect Management Co. II, LLC,

its General Partner

/s/ Dave Markland (Signature) Dave Markland, Attorney–In–Fact (Name and title of
signatory) RHO VENTURES IV, L.P. By:  

Rho Management Ventures IV, L.L.C.,

General Partner

/s/ Mark Leschly (Signature) Managing Member (Name and title of signatory) RHO
VENTURES IV (QP), L.P. By:  

Rho Management Ventures IV, L.L.C.,

General Partner

/s/ Mark Leschly (Signature) Managing Member (Name and title of signatory)

SIGNATURE PAGE TO

CONSENT, WAIVER AND AMENDMENT



--------------------------------------------------------------------------------

CONSENTING INVESTORS:

RHO VENTURES IV GMBH & CO. BETILIGUNGS KG

By:   Rho Capital Partners Verwaltungs GmbH, General Partner /s/ Mark Leschly
(Signature) Managing Member (Name and title of signatory) RHO MANAGEMENT TRUST I
By:   Rho Capital Partners, Inc., as Investment Adviser /s/ Mark Leschly
(Signature) Managing Member (Name and title of signatory)

SIGNATURE PAGE TO

CONSENT, WAIVER AND AMENDMENT



--------------------------------------------------------------------------------

CONSENTING FOUNDERS: By:   /s/ John A. Scarlett, M.D.   JOHN A. SCARLETT III THE
JOHN A. SCARLETT III, 1999 TRUST /s/ John A. Scarlett, M.D. (Signature)    (Name
and title of signatory) THE SUSAN E. SCARLETT 1999 TRUST /s/ John A. Scarlett,
M.D. (Signature)    (Name and title of signatory) BOAT HARBOUR LTD. /s/ Ross
Clark (Signature) Ross Clark, Director (Name and title of signatory)

SIGNATURE PAGE TO

CONSENT, WAIVER AND AMENDMENT